DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amended claims filed on 7/18/2022, wherein:
Claim 1 has been amended;
Claims 2 and 3 remain as original;
Claims 4-14 have been cancelled; and
Claims 1-3 are currently pending and have been examined
  
Allowable Subject Matter
Claims 1-3 are allowable.
The following is an examiner’s statement of reasons for indicating Patent-eligible subject matter in view of 35 USC § 101 for independent claim 1.
The claims recite an abstract idea of digital verification.  The claimed limitations cover Certain Methods of Organizing Human Activity such as fundamental economic principles or practices, including mitigating risk.  Under Step 2B of the 2019 PEG, the claimed invention has been deemed to recite limitations that are indicative of an inventive concept.  The combination of additional elements amount to significantly more than the judicial exception.  The elements in independent claim 1 of: “receiving, by a computer program executed by an electronic device and from a user electronic device, an image of an identity document for a user comprising an image of the user; processing, by the computer program, the identity document with at least one business-specific rule; extracting, by the computer program and using optical character recognition, identity information from the image of the identity document, wherein the identity information includes a telephone number; identifying, by the computer program and using a machine learning algorithm that is trained on a type of the identity document, the telephone number in the extracted identity information; anonymizing, by the computer program, the telephone number by generating a first hash value of the telephone number; sending, by the computer program, the first hash value of the telephone number to a third-party electronic wallet provider, wherein the third-party electronic wallet provider is configured to generate a telephone number verification by confirming that the first hash value matches a one of a plurality of hashes of valid stored telephone numbers without identifying the telephone number or the user; receiving, by the computer program and from the third-party electronic wallet provider, the telephone number verification; receiving, by the computer program and from a system of a mobile network provider, a risk score for the telephone number, wherein the risk score for the telephone number is based on call activity associated with the telephone number; determining, by the computer program, a match rate of the image of the user on the identity document to a captured image; assigning, by the computer program, a verification score to the user based on extracted identity information, the match rate, the telephone number verification, and the risk score for the telephone number; and publishing, by the computer program, the verification score to at least one system” are limitations, which when considered as an ordered combination, are not well-understood, routine, conventional activity in the field and provide a method for secure and verified digital account opening that improves upon current means for verifying a digital identity. 
Specifically, the combination of elements for: receiving an image of an ID document for a user; extracting identity information from the image using optical character recognition; identifying a telephone number from the extracted information using a machine learning algorithm and generating a hash value for the phone number; sending the hash value of the phone number to an electronic wallet provider to confirm whether the hash value matches a stored hash telephone number without identifying the telephone number or the user and receive back a telephone number verification; receiving a risk score for the telephone number from a mobile network provider; determining a match rate of the user image on the identity document to a captured image; and assigning a verification score to the user based on: the extracted identity information, the match rate, the telephone number verification, and the risk score for the telephone number, are other than what is well-understood, routine and conventional in the field, and amount to significantly more than the abstract idea.  
For these reasons, independent claim 1 is deemed patent eligible under 35 USC 101.  Dependent claims 2 and 3 are deemed patent eligible by virtue of dependency on a patent eligible claim.

Examiner’s statement of reasons for indicating allowance of the claims over the prior art was previously discussed in the Final rejection dated 5/17/2022 and hence not repeated here.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Schwarzenberg whose telephone number is (313) 446-6611.  The examiner can normally be reached on Monday-Thursday (7:30-6:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon, can be reached on (571) 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL S SCHWARZENBERG/Examiner, Art Unit 3695                                                                                                                                                                                                        8/23/2022